Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/11/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2017 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishihara et al. (US 2002/0119861 A1).
Ishihara discloses a drive apparatus comprising: a sun gear (25); a ring gear (21) disposed coaxially with the sun gear and on an outer side of the sun gear; a planetary gear (23) disposed between the sun gear and the ring gear so as to mesh with the sun gear and the ring gear; a carrier (22) disposed coaxially the sun gear and the ring gear, the carrier being configured to support the planetary gear; a drive source (14) configured to drive an input element (25), the input element being one rotary element selected from a group of the sun gear, the ring gear and the carrier; and a fixing mechanism (32) configured to fix selectively one of output elements of a first output element (21) and a second output element so as not to rotate, the first output element and the second output element being two rotary elements other than the input element of the sun gear, the ring gear and the carrier, wherein the drive apparatus is configured to output driving force from the other output element (22) that is other than the one of output elements of the first output element and the second output element fixed by the fixing mechanism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 2002/0119861 A1) in view of Ishida et al. (US 2012/0204663 A1).
Ishihara discloses the claimed invention except for wherein a first output cable that is connected to the first output element and a second output cable that is connected to the second output element are let out of a housing of the drive apparatus in the same rotational direction of the first output element and the second output element.
Ishida discloses a first (24) and second (25) output cable that is connected to a first and second output element that are let out of a side of the housing.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the drive apparatus of Ishihara to have output cables, in order to allow for the actuation of vehicle mechanisms not directly adjacent the drive mechanism. 

Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658